Bierly, C. J.
The appellant, by her attorney, Jack B. Campbell, and the appellee, by his attorney, Richard E. Kreegar, on July 26, 1965, filed in this cause their joint motion for a dismissal of the appeal herein for the reason that the matters and controversy between the parties thereto have been compromised and settled. In further support of said motion to dismiss, Jack B. Campbell, attorney for the appellant, filed an attached affidavit of the appellant requesting this dismissal of the appeal.
This court- upon considering said motion to dismiss is of the opinion it should be granted.
It is therefore ordered, decreed and adjudged said appeal be dismissed, with costs to be paid by the appellant.
Appeal dismissed.
Note. — Reported in 209 N. E. 2d 524.